Title: To Benjamin Franklin from ——— Jullien, 13 February 1779
From: Jullien, ——
To: Franklin, Benjamin


A Lyon, le 13e. février 1779.
Nous sommes donc enfin parvenu, Grand Patriarche, à ce moment heureux où l’imposture va voir briser son sceptre. Les porte-voix de la philosophie ont couvert ceux de Bernard et des autres aboyeurs vils et dangereux du mensonge et de l’erreur. Il est étonnant que deux morceaux de bois croisés, portant une physionomie blême et hypocrite aïent eû des effets si terribles et si permanents il est bien affreux que le fanatisme, armé de ses glaives, ait égorgé un si grand nombre de vos aïeux pour avoir le plaisir de leur verser de l’eau sur la tête. On a mené trop long-tems les hommes par des mots vuides de sens et par des simagrées indignes de l’homme. La raison a dardé, dans ces derniers tems, de quelques têtes bien organisées ses bienfaisans raïons, les darde déjà de plusieurs contrées, mais elle n’a jamais eû nulle part une compagne aussi fidéle que chéz vous, L’HUMANITÉ. Douce HUMANITÉ, étends ton empire sur toute la terre. Il est dur qu’une petite poignée d’hommes méne le reste avec des verges de fer et non par l’amitié raisonnée. Toute la portion pensante de l’espéce admire votre sagesse et la sagesse et le courage de votre nation. Tout le genre humain vous bénira et moi j’ose commencer à vous bénir, ainsi que ceux qui ont le bonheur d’apprécier vos uniques travaux.
arripuit fulmen coelo, mox sceptra tyrannis
Ce vrai héros jadis a maîtrisé le foudre et réduira bientôt tous les tyrans en poudre voila ma traduction faite de coeur in promtu. Grand Patriarche, avec le plus profond des respects, Votre humble, obéissant, affectionné serviteur, ami, frére, électrisé
Jullien Doct. Méd. Maison Vincent Place de la charité
